Name: 2002/78/EC: Council Decision of 17 December 2001 concerning the conclusion of a Framework Agreement between the European Community and the Republic of Cyprus on the general principles for the participation of the Republic of Cyprus in Community programmes
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs;  EU finance
 Date Published: 2002-02-05

 Avis juridique important|32002D00782002/78/EC: Council Decision of 17 December 2001 concerning the conclusion of a Framework Agreement between the European Community and the Republic of Cyprus on the general principles for the participation of the Republic of Cyprus in Community programmes Official Journal L 034 , 05/02/2002 P. 0017 - 0018Council Decisionof 17 December 2001concerning the conclusion of a Framework Agreement between the European Community and the Republic of Cyprus on the general principles for the participation of the Republic of Cyprus in Community programmes(2002/78/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 13, 61, 95, 129, 137, 149(4), 150(4), 151(5), 152(4), 153(4), 156, 157, 166, 175(1) and 308, in conjunction with the second sentence of the first subparagraph of Article 300(2), the second subparagraph of Article 300(3), and Article 300(4) thereof,Having regard to the proposal from the Commission(1),Having regard to the assent of the European Parliament(2),Whereas:(1) The European Council in Luxembourg in December 1997 considered that the accession of the Republic of Cyprus to the European Union should benefit both communities in that country and contribute to civil peace and reconciliation.(2) That European Council made participation in the Community programmes a way of stepping-up the enhanced pre-accession strategy for candidate countries, such participation being determined case-by-case. That Council also established a specific pre-accession strategy for Cyprus which included participation in Community programmes and agencies. Following the European Council meetings in Helsinki in December 1999 and, in particular, in Nice in December 2000, the case-by-case approach in this field could be shifted to a more far-reaching one embracing most of the Community programmes.(3) In accordance with the negotiating directives adopted by the Council on 5 June 2001, the Commission has negotiated on behalf of the Community a Framework Agreement with the Republic of Cyprus on the general principles for its participation in Community programmes.(4) With regard to some of the programmes covered by the Agreement, the Treaty provides for no powers other than those under Article 308.(5) The specific terms and conditions regarding the participation of the Republic of Cyprus in the Community programmes, in particular the financial contribution payable, should be determined by the Commission on behalf of the Community. For that purpose the Commission should be assisted by a special committee appointed by the Council.(6) The Republic of Cyprus may apply for financial assistance for participation in Community programmes under Council Regulation (EC) No 555/2000 of 13 March 2000 on the implementation of operations in the framework of the pre-accession strategy for the Republic of Cyprus and the Republic of Malta(3).(7) Denmark, in accordance with Articles 1 and 2 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and to the EC Treaty, is not participating in the part of this Council decision adopted with reference to Title IV of the EC Treaty, and Denmark is not bound by this part of this Council decision nor subject to its application.(8) The United Kingdom and Ireland intend to participate in the adoption of the Council Regulation establishing a general framework for Community activities to facilitate the implementation of a European judicial area in civil matters and when it is adopted, the United Kingdom and Ireland will be bound by it and subject to its application. In respect of any future Community instrument adopted under Title IV of the EC Treaty, implementing or establishing any future Community programme, the United Kingdom and Ireland will only be bound by the part relating to Title IV of the EC Treaty of this Council Decision and subject to its application, if the United Kingdom and Ireland are bound by that instrument in accordance with the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and to the EC Treaty.(9) The Agreement should be reviewed by the Commission at regular intervals.(10) The Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Framework Agreement between the European Community and the Republic of Cyprus on the general principles for the participation of the Republic of Cyprus in Community programmes is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 21. The Commission is authorised to determine, on behalf of the Community, the specific terms and conditions, regarding the participation of the Republic of Cyprus, in each individual programme, in particular the financial contribution payable. The Commission shall be assisted in this task by a special committee appointed by the Council.2. Where the Republic of Cyprus requests external assistance, the procedures provided for in Regulation (EC) No 555/2000 and in similar Regulations providing for Community external assistance to the Republic Cyprus that may be adopted in the future shall apply.Article 3No later than three years after the date of entry into force of the Agreement, and every three years thereafter, the Commission shall review the implementation of the Agreement and report thereon to the Council. The report shall be accompanied where necessary by appropriate proposals.Article 4The President of the Council is authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community.Article 5The President of the Council shall, on behalf of the Community, give the notifications provided for in Article 9 of the Agreement(4).Done at Brussels, 17 December 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) OJ C 304 E, 30.10.2001, p. 335.(2) Opinion delivered on 11 December 2001 (not yet published in the Official Journal).(3) OJ L 68, 16.3.2000, p. 3.(4) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.